Citation Nr: 1019747	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral foot fungus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to 
September 1990.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2003 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  This case was 
previously before the Board in December 2008.  The Board 
denied all of the Veteran's claims for service connection, 
except for the claim currently on appeal, which was returned 
for further development.  That development has since been 
achieved, the case was returned to the Board for further 
appellate review.  


REMAND

The Veteran contends that he has had toe nail fungus since 
service, as indicated in a March 2009 statement.  The 
Veteran's service treatment records are silent as to any 
complaints of or treatment for foot fungus.  Indeed, in his 
October 2008 Board hearing testimony, the Veteran denied 
seeking any treatment for foot fungus in service.  At that 
time, the Veteran claimed that he did not seek treatment for 
his foot fungus until 1996 or 1997, several years after his 
September 1990 discharge from service.  

In a statement attached to his September 2004 Notice of 
Disagreement, the Veteran claimed that he first noticed his 
foot fungus while stationed in Fort Bragg from "1977 to 
1988," [sic] but claimed that he "was hesitant about going 
to T.M.C. due to my embarrassment about my fungus or 
Athlete's foot so I treated it myself with over the counter 
remedies." 

The Veteran's mother also submitted a statement in March 
2009.  She claimed that the Veteran had "nice nails" before 
he left for service and that he had loved to be barefoot, but 
that when he returned from service would not take off his 
socks, had thick and blackish nails, and that one of his 
nails once fell off.

VA medical records obtained when the Board previously 
returned this case to obtain those records show diagnoses of 
and treatment for fungal toenails, as indicated in August and 
October of 2007.  For example the October 2007 record 
contains diagnoses of tinea pedis and onychomycosis, 
information that was not of record when the case was 
previously before the Board.  

In addition, the Veteran is able to report symptoms, but not 
make causation determinations.  38 C.F.R. § 3.159; Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994).  As such, he is able to testify as to 
the claimed symptoms of foot fungus in service

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.
 
There is currently no medical evidence clearly addressing 
whether the Veteran currently continues to have a bilateral 
foot fungus and whether it is due to and/or has continued 
since service.  The Board finds that a VA examination is 
warranted to determine whether the Veteran currently suffers 
from any diagnosed chronic bilateral foot fungus disorder 
that is etiologically related to his service.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his 
bilateral foot fungus since his 
separation from service and to provide 
any releases necessary for the VA to 
secure private medical records of such 
treatment or evaluation.  The RO/AMC 
should then obtain and associate with the 
claims file any treatment records 
identified by the Veteran, to include all 
VA treatment records.  

2.  The Veteran should be afforded an 
examination of his feet ascertain the 
nature, and etiology of any bilateral 
foot fungus which may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and statements from the 
Veteran regarding the onset and 
persistence of the symptomatology he 
reports began during service, and offer 
comments and an opinion, as to whether 
the Veteran has a bilateral foot fungus 
that is related to service.  In doing so 
the examiner should comment on the 
likelihood that any bilateral foot fungus 
the Veteran now has would represent a 
chronic disorder present since service or 
whether any symptomatology the Veteran 
reports he experienced during service 
would have represented an acute and 
transitory disorder that resolved 
following the over the counter treatment 
he reports he used.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
